DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 12: In 168, "PLURALTIY" should be replaced by --PLURALITY--. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In the abstract, final line, "gnss" should be replaced with --GNSS--.
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.


Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In the title, "GNNS" should be replaced by --GNSS--.
In ¶1, the patent number of the parent application should be added.
In ¶5, final line, "gnss" should be replaced by --GNSS--.
¶22 and ¶31 use the abbreviation "RT".  However, what "RT" stands for has not been specified.
In ¶35, line 1, "GNNS" should be replaced by --GNSS--.
¶64 should end with a single period.
Appropriate correction is required.

Claim Interpretation
In claim 1, "GNSS antenna/receiver" is interpreted as "GNSS antenna and GNSS receiver".



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhokra (US 2017/0067999 A1).
In regard to claim 10, Chhokra discloses:
receiving one or more GNSS signals at a GNSS antenna (104, 112, 115, 116, Fig. 1); 
identifying one or more of the received GNSS signals as a reflected GNSS signal (115, Fig. 1; 906, Fig. 9; ¶55; ¶66; ¶111); and 
calculating an updated position estimate of the GNSS antenna based on the one or more reflected GNSS signals (¶4) [where the estimated position is updated based on the Doppler correction based on the reflected GNSS signals].
	In regard to claim 11, Chhokra further discloses, for each reflected GNSS signal: 
calculating a surface that reflected the GNSS signal based on a location of a GNSS satellite that generated the GNSS signal, a current position estimate, and a 3D reflective surface map of surrounding 3D objects (Fig. 5A; 620/618 from 608 to 622 to 602, Fig. 6A; ¶49; ¶64-66); and 
calculating a corrected pseudo-range for the reflected GNSS signal based on a location of a GNSS satellite that generated the GNSS signal, the surface calculated to have reflected the GNSS signal, and the current position estimate (¶30; ¶67; ¶86-87).
In regard to claim 12, Chhokra further discloses the updated position estimate is based on the corrected pseudo-ranges calculated for each of the one or more reflected GNSS signals (¶31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhokra (US 2017/0067999 A1) in view of Uchida (US 2009/0216447 A1).
In regard to claim 1, Chhokra discloses:
a GNSS antenna/receiver configured to receive GNSS signals from one or more GNSS satellites (104/102 receiving 112, 115, 116, Fig. 1; 702, Fig. 7A); and 
a processor system that includes 
a processor (1104, 1115, Fig. 11; ¶20), 
a 3D reflective surface map of a surrounding area (Fig. 5A; 706, Fig. 7A; ¶49), 
wherein the processor system identifies GNSS signals reflected from an object and utilizes the reflected GNSS signal in combination with the satellite location database and the 3D reflective surface map to determine a position estimate of the GNSS antenna/receiver (¶4; ¶30; ¶55; ¶66-67; ¶86-87) [where the estimated position is updated based on the Doppler correction based on the reflected GNSS signals].
Chhokra fails to disclose a satellite location database.
Uchida teaches a satellite location database to store received satellite location/ephemeris information because satellite ephemeris has a six hour effective period (¶125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to retrieve valid satellite location data that has already be acquired by the system when necessary rather than having to reacquire it.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that satellite location/ephemeris information is retrievable by the system.
In regard to claim 2, Chhokra fails to explicitly disclose the processor system calculates a pseudo-range for each received GNSS signal based on time of flight of the received GNSS signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate each pseudo-range based on time of flight of the received GNSS signal because by definition a pseudo-range the time of flight of the received GNSS signal multiplied by the speed of light.  See the definition of "pseudo-range" in Hargrave's Communications Dictionary.
In regard to claim 3, Chhokra further discloses the processor system determines a surface that reflected the reflected GNSS signal based on a location of the satellite provided by the satellite location database and locations of 3D objects provided by the 3D reflective surface map, wherein the processor system utilizes a location of the surface to correct the pseudo-range associated with the reflected GNSS signal (Fig. 5A; 620/618 from 608 to 622 to 602, Fig. 6A; ¶49; ¶64-66).
In regard to claim 9, Chhokra further discloses:
the processor system utilizes a combination of line-of-sight GNSS signals and reflected GNSS signals to determine the position estimate, 
wherein the pseudo-ranges calculated with respect to reflected GNSS signals are corrected prior to being utilized to determine the position estimate (¶4; ¶30-31; ¶67; ¶86-87) [where the position estimate is determined from the pseudo-range correction is is determined from the Doppler correction based on the reflected GNSS signals].

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhokra and Uchida, as applied to claim 2, above, and further in view of Liu (CN 105068091 A, where all references are to the attached English translation).
In regard to claim 4, Chhokra further discloses the processor system identifies a received GNSS signal is a reflected GNSS signal (115, Fig. 1; 906, Fig. 9; ¶55; ¶66; ¶111).
Chhokra fails to disclose the identification of the received GNSS signal is a reflected GNSS signal based on a determination that the calculated pseudo-range is erroneous.
Liu teaches identifying a received GNSS signal is a reflected GNSS signal based on a determination that the calculated pseudo-range is erroneous (¶4, particularly lines 19-20; p. 6, lines 1-5) [where the pseudorange residual is the difference between a measured pseudorange and a distance determined based on an inertial navigation determined position].
Replacing the method of identifying a received GNSS signal is a reflected GNSS signal of Chhokra with the method of identifying a received GNSS signal is a reflected GNSS signal of Liu is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying a received GNSS signal is a reflected GNSS signal, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of identifying a received GNSS signal is a reflected GNSS signal.
In regard to claim 5, Liu further teaches determining that the calculated pseudo-range is erroneous based on a comparison of the calculated pseudo-range to an expected pseudo-range (¶4, particularly lines 19-20; p. 6, lines 1-5) [where the pseudorange residual is the difference between a measured (calculated) pseudorange and a distance determined based on an inertial navigation determined (expected) position].
	In regard to claim 6, Liu further teaches determining that the calculated pseudo-range is erroneous if a difference between the calculated pseudo-range and the expected pseudo-range is greater than a threshold value (¶4, particularly lines 19-20; p. 6, lines 1-5).
	In regard to claim 7, Liu further teaches determining the expected pseudo-range based on a current and/or predicted position estimate (Pu) and a location of the satellite (Ps) (¶4, particularly lines 19-20; p. 6, lines 1-5) [where the pseudorange residual is the difference between a measured (calculated) pseudorange and a distance determined based on an inertial navigation determined (current) position].
	In the combination, the position of the satellite is provided by the satellite location database.

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhokra and Uchida, as applied to claim 2, above, and further in view of Tominaga (US 2012/0314733 A1).
In regard to claim 4, Chhokra further discloses the processor system identifies a received GNSS signal is a reflected GNSS signal (115, Fig. 1; 906, Fig. 9; ¶55; ¶66; ¶111).
Chhokra fails to disclose the identification of the received GNSS signal is a reflected GNSS signal based on a determination that the calculated pseudo-range is erroneous.
Tominaga teaches identifying a received GNSS signal is a reflected GNSS signal based on a determination that the calculated pseudo-range is erroneous (S102, S103, S104, Fig. 4; ¶33).
Replacing the method of identifying a received GNSS signal is a reflected GNSS signal of Chhokra with the method of identifying a received GNSS signal is a reflected GNSS signal of Tominaga is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying a received GNSS signal is a reflected GNSS signal, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of identifying a received GNSS signal is a reflected GNSS signal.
In regard to claim 5, Tominaga further teaches determining that the calculated pseudo-range is erroneous based on a comparison of the calculated pseudo-range to an expected pseudo-range (S102, S103, S104, Fig. 4; ¶33).
In regard to claim 8, Tominaga further teaches the expected pseudo-range is based on a pseudo-range associated with a previous epoch (¶33).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhokra, as applied to claim 10, above, and further in view of Liu (CN 105068091 A, where all references are to the attached English translation).
In regard to claim 13, Chhokra fails to disclose the identifying one or more of the received GNSS signals as reflected GNSS signals includes calculating a pseudo-range based on the received GNSS signal and comparing the calculated pseudo-range to an expected pseudo-range. 
Liu teaches identifying one or more of the received GNSS signals as reflected GNSS signals includes calculating a pseudo-range based on the received GNSS signal and comparing the calculated pseudo-range to an expected pseudorange (¶4, particularly lines 19-20; p. 6, lines 1-5) [where the pseudorange residual is the difference between a measured (calculated) pseudorange and a distance determined based on an inertial navigation determined (expected) position].
Replacing the method of identifying a received GNSS signal is a reflected GNSS signal of Chhokra with the method of identifying a received GNSS signal is a reflected GNSS signal of Liu is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying a received GNSS signal is a reflected GNSS signal, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of identifying a received GNSS signal is a reflected GNSS signal.
In regard to claim 14, Liu further teaches the calculated pseudo-range is determined to be erroneous if a difference between the calculated pseudo-range and the expected pseudo-range is greater than a threshold value (¶4, particularly lines 19-20; p. 6, lines 1-5).
In regard to claim 15, Liu further teaches the expected pseudo-range is determined based on a current position estimate (Pu) of the GNSS antenna (¶4, particularly lines 19-20; p. 6, lines 1-5) [where the pseudorange residual is the difference between a measured (calculated) pseudorange and a distance determined based on an inertial navigation determined (current) position].

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhokra, as applied to claim 10, above, and further in view of Tominaga (US 2012/0314733 A1).
In regard to claim 13, Chhokra fails to disclose the identifying one or more of the received GNSS signals as reflected GNSS signals includes calculating a pseudo-range based on the received GNSS signal and comparing the calculated pseudo-range to an expected pseudo-range.
Tominaga teaches identifying one or more of the received GNSS signals as reflected GNSS signals includes calculating a pseudo-range based on the received GNSS signal and comparing the calculated pseudo-range to an expected pseudo-range (S102, S103, S104, Fig. 4; ¶33).
Replacing the method of identifying a received GNSS signal is a reflected GNSS signal of Chhokra with the method of identifying a received GNSS signal is a reflected GNSS signal of Tominaga is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying a received GNSS signal is a reflected GNSS signal, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of identifying a received GNSS signal is a reflected GNSS signal.
In regard to claim 16, Tominaga further teaches identifying one or more of the received GNSS signals as reflected GNSS signals includes calculating a pseudo-range based on the received GNSS signal and comparing the calculated pseudo-range to a previous epoch pseudo-range calculated for the received GNSS signal, wherein a determination is made that the received GNSS signal is reflected based on a difference between the calculated pseudo-range and previous epoch pseudo-range S102, S103, S104, Fig. 4; ¶33).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhokra, as applied to claim 11, above, and further in view of Owen (US 2018/0045804 A1).
Chhokra fails to discloses the 3D reflective surface map further includes a refractive index assigned to each mapped surface.
 	Owen teaches providing an average reflectivity for building surfaces [where applicant uses the term "refractive index" as a measure of reflectivity (¶62, line 4 of the specification)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine the corrected pseudoranges and the updated position using a more accurate building model that considers the degree of reflectivity of building surfaces, rather than assuming that they are completely reflective/mirror-like (i.e. as in ¶28-29 of Chhokra).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a more accurate building model is used.

The following reference(s) is/are also found relevant:
	Kamijo (US 2016/0146945 A1), which teaches detecting an erroneous pseudo range and correcting the erroneous pseudo range (Fig. 4a and 4b; abstract; ¶89; ¶109-110).
Miura (GPS Multipath Detection and Rectification using 3D Maps), which is similar to Kamijo.
Hoeferline (US 2019/0383948 A1), which teaches correcting an erroneous pseudo range (Fig. 1-2; ¶13; ¶31; ¶37).
Coatantiec (US 2004/0239560 A1), which teaches detecting a variance between the received pseudo-range and an expected pseudo-range based on the dead reckoning position estimate (¶17).
Sato (JP 2010145179 A), which teaches using a reflective surface map to determine reflective waves in GNSS positioning (p. 4).
van Diggelen '583 (US 2022/0026583 A1), which teaches using a reflective surface map to determine reflective waves in GNSS positioning (¶108).
Schaubach (DE 102017204615 A1), which teaches using a reflective surface map to determine reflective waves in GNSS positioning (p. 3).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examined claim(s) 10-12 and 17 is/are rejected on the ground of non-statutory double patenting as being unpatentable over reference claim(s) 15-16 of US Patent No. 11,187,534 B2.
A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but an examined claim is not patentably distinct from the reference claim because the examined claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g. 46 USPQ2d 1226; 29 USPQ2d 2010; 225 USPQ 645.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claim(s) is generic to all that is recited in the reference claim(s).  In other words, the reference claim(s) fully encompasses the subject matter of the examined claim(s), and therefore anticipates the examined claim(s).  (Each reference claim contains all the limitations of the corresponding examined claim, plus additional limitations.)  Since the examined claim(s) is anticipated by the reference claim(s), it is not patentably distinct from the reference claim(s).  Thus the invention of the reference claim(s) is/are in effect a “species" of the “generic" invention of the examined claim(s).  It has been held that the generic invention is anticipated by the species (29 USPQ2d 2010).  Since the examined claim(s) is anticipated (fully encompassed) by the reference claim(s), the examined claim(s) is not patentably distinct from the reference claim(s), regardless of any additional subject matter present in the reference claim(s).
The limitations of examined claims 1-2, 4-5, and 9 are included in reference claim 1.
The limitations of examined claim 7 are included in reference claim 7.
The limitations of examined claims 10-12 are included in reference claim 15.
The limitations of examined claim 17 are included in reference claim 16.


Allowable Subject Matter
Claim(s) 18 would be allowable if the double patenting rejection, set forth in this Office Action, is overcome without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 18, in combination with the claim as a whole:
	"wherein the calculating the corrected pseudo range includes generating a confidence coefficient based on the refractive index assigned to the surface that reflected the GNSS signal, wherein a higher refractive index indicates a more reflective surface and is assigned a higher confidence coefficient".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648